oa YN HB wr SF WY WD

So

10
1]
12
13
i4
15

17
18
19
20
21
22
23
24
25
26
27
28

Case 5:18-cr-00258-EJD Document 975 Filed 08/28/21 Page 1 of 23

ADAM A. REEVES (NYBN 2363877)
Attorney for the United States,
Acting Under Authority Conferred By 28 U.S.C. § 515

HALLIE HOFFMAN (CABN 210020)
Chief, Criminal Division

JEFF SCHENK. (CABN 234355)

JOHN C. BOSTIC (CABN 264367)
ROBERT 8S. LEACH (CABN 196191)
VANESSA BAEHR-JONES (CABN 281715)
Assistant United States Attorneys

150 Almaden Boulevard, Suite 900
San Jose, California 95113
Telephone: (408) 535-5061

Fax: (408) 535-5066

Vanessa. Baehr-Jones@usdoj.gov

Attorneys for United States of America

 

FEB 18 2020

SUSAN Y. SOONG
CLERK, U.S. DISTRI
NORTH DISTRICT OF GALINGs aN

SAN JOSE OFFICE
yh

vy

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

 

SAN JOSE DIVISION
UNITED STATES OF AMERICA, } Case No. 18-CR-00258 EJD
)
Plaintiff, ) UNITED STATES’ SUPPLEMENTAL BRIEF IN
} OPPOSITION TO DEFENDANT RAMESH
Vv. } BALWANIS MOTION TO SEVER
)
ELIZABETH HOLMES and RAMESH ) [FILLED PROVISIONALLY UNDER SEAL
“SUNNY” BALWANI, ) PURSUANT TO COURT ORDER OF JANUARY
) 13,2020]
Defendant. 3
)

 

 

 

GOY. SUPP. BRIEF
18-CR-00258 EJD

 

 

 
10
i]
12
13
14
1S
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 9:18-cr-00258-EJD Document 975 Filed 08/28/21 Page 2 of 23

 

TABLE OF CONTENTS

INTRODUCTION .occcccccscssescessestscseerssscesseccseseecsesecsrcessesuceeeessersagegesnstsenaceesnanseeserentsnesaesnesaeanaragsigaaues
RELEVANT FACTS vccccccsccccssescesssecssscssrssscseessenecseeesesrsseecsssensarseenessnensestsasesseasnerssaseneneensegenaaetenaas nares
L Holmes Proffet ..cccccccccseccccscssessssessecssscsesessceessccsessssavereesseesesesieeneenessassagesressasneenness eames taney
Ik. Family Member Proffers......ccsccscssseesessereerreseussesesieanerrscnesesteennenenearsiensersnssseseressesgeener ete
ARGUMENT vicesccsccsscecescescessccsscsssssesessacsesserseccessensesseesseseenecsseseeaesessesserenstesssseeneersanegnrenesseseeneasieasges
1, The Court Need Only Consider the Allegations of Sexual Abuse in Deciding

SOVCLATICE pecccccecsccecccenscesssssesusecceuesssceesereeeeeeeseneeeneeeeeeseesseneeeseeeeneebedseussaeeeeseernegeegngerenene sats
IL. The Allegations of Sexual Abuse Are Only Relevant If An Expert Testifies occ eeeereereees
I. Holmes Cannot State a Duress Defense and the BWS Cases Are Therefore

Inapplicable........ccsessecsessesseseeserssessesseenesecenecassesssesseenssusnnssssessensanenaeaneecereagsesceroanessseneceg eases
IV. The Court Should Not Permit Holmes to Testify About the Sexual Abuse Allegations

If This Testimony Is Not Relevant... cccccesceteseecersenerereesteanesesensssesenstensersaneeniesnaserereetes
Vv. Even if Holmes Testifies to the Most Serious Allegations, the Prejudice to Balwant

Will be Minimal Because Overwhelming Evidence Will Impeach Het... eessere tees
VI. The Court Should Not Hold the Rule 12.2(b) Schedule In Abeyance..... ieee
VII. Empaneling Dual Juries Is a Practical Solution-—Even in Complex White Collar

CASES coccccccccsecseccsensscevensacecscsuaeessesnneesstaseeeteeneeeseees ines OOS: EEH08S0GEACSFEDIUOEOOLEOUESERTSEOEESSTETEAE EL COEEE HEHE U
CONCLUSION uicccccccccscssscceeecsseevececssseseveasssecsscsneecerssensaescanssuserenssenassiesneseescnresteassesseaneesneaseeeneensgennas tans

GOY. SUPP. BRIEF
18-CR-00258 EJD i

 

 
sD NN

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 975 Filed 08/28/21 Page 3 of 23
' {

TABLE OF AUTHORITIES
CASES

Daubert v. Merrell Dow Pharmaceuticals, Inc.,
509 U.S. 579 (1993) ceccccessesseescereessesereessneseessresssnensenenensisnacersnsssssssensasseesnereneesaneasasarsnenesserssesseeneantas 13

Lambright v. Stewart,
191 F.3d 1181 (9th Cit, 1999) ccc cessessesessseecesseeneseeneeneerenrssencsserranseseresnesscisansnsucancensarernssseaenes 18

Reay v. Scribner,
369 F. App’x 847 (9th Cit, 2010) .c.cccssescscsseeeseesesrereenenenseererscsesssesetenterersetenscarssenssesnngtnegss 3,4, 16

Rock vy. Arkansas,
483 U.S. 44 (1987) cecceccccecesecteceteererensscsneseseesenesereseceeieneaseennesnsesendiseeanarenassseenageesneaseennarsaeasaneresieststas 15

United States v. Alicea,
837 F.2d 103 (2d Cir, 1988)... cc cescesessssesesessseeeresesseeseesecisseemnsrsesseeeeeesesenenrenersgensensentes Veveseeeeneseeeas 15

United States v. Andrews,
SLL F. Supp. 2d 1158 (E.D. Pa. 2011) cccccccscnsersesteneereeessseseeseesessnnsaseasensenerrneesseseneereeneessrransr reacts 10

United States v. Angwin,
Q71 F.3d 786 (9th Cir, 2001) .ceeeeeeessessseseeseeeseresecsienesesneeneusersrersnsensesssersenagensneasssnearsarassnsunsereesess ites 3

United States v. Breinig,
70 F.3d 850 (6th Cir, 1995) oc sccecsssssseeseesersesseressessssessssssnersesscaseeensecensenersertecssessenceransareerssgi se 3,7

United States v. Brown,
880 F.2d 1012 (Oth Cir, 1989) oc csssceeeesesesreneeaseeesiseennersrenestsisneaeereeeenenensasenatenmecisanesnisaseseseestets 9

United States v. Childress,
58 F.3d 693 (D.C, Cir, 1995) ecccessestesseeneseensreeresneaeereneesnensersssrssseeeereaneesacrssneenssassscenensssaens renege s 2004 9

United States v. Dorrell,
758 F.2d 427 (9th Cir, 1985) icscccesseeeeseseensceeneereesenerseesssersnssaesernsrneastenacercarsetiacserecesssrens eget: 15

United States v. Fernandez,
388 F.3d 1199 (9th Cir, 2004) ccc cceseeeeeseesneeeeetssesisneesnenenssireneaseneesacenereneneenrsessassenearsesesesens 4,15

United States v. Gonzalez,
599 F. App’x 727 (9th Cit. 2015) ccccsccssseeseessneersresernnscseeneanereerssestieenenscnsnsancarsrssenasanenseneenenn 2,5, 6

United States v. Haischer,
780 F.3d 1277 (9th Cir, 2015) oe secssescenesecesenenercteneeetenenmessserees steeessneasnnenenriegtnnaieseeeinnen 2, 6, 8

United States v. Joetzki,
952. F.2d 1090 (9th Cir, 1991) cece sseeseersenereeeteeneenensaeeneressssieassesesersensssisnsesientariantanssenearts 15

United States v. Lewis,
716 F.2d 16 (D.C, Cir, 1983) .eecceeccscccseenscsnereeeesteneeceeecserrenrrecsassnessneensiaerensngtcneeeresanersuansicersesseees 17

GOV. SUPP. BRIEF
18-CR-00258 ESD ii

 

 
tw

“sD

10
in
12
13
id
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 5:18-cr-00258-EJD Document 975 Filed 08/28/21 Page 4 of 23

i y

United States v. Lopez,

913 F.3d 807 (Oth Cir, 2019) ees nenesenenereteneenseeasecseereereessnsnensneneenesernrertienieenenegcens 11, 12, 13
United States v. Mezvinsky,

206 F. Supp. 2d 661 (E.D, Pa. 2002) ..cccccseeseesereeserneneeecssesecsseesesseieseeaseetateneenrrssacsnsenesrnensiresgs tase 10
United States v. Moreno,

102 F.3d 994 (9th Cit, 1996) occcecsesseseeceeeeeeneereee ssneteneanenenrensrsenesstrasnareenensereenteaieerecnenienens 14, 15
United States y. Nwoye,

B24 F.3d 1129 (D.C. Cir, 2016) ocecccccsstesscesesnenesereseneteneeassnacesrssenenenesereneersnengriaseaaieansasernens 12, 13
United States vy. Rimar,

558 F.2d 1271 (6th Cir, 1977). eccceecssessceesceeeseeneerssssesaneneassverssseasseesssseansanenecsnrensssasesseesesesaeanies 17
United States v. Swart,

2013 WL 3422022 (D. Me. July 8, 2013) cece eenenenetneereeeesesseseenereerserensiteseatareennenes 6, 7
United States v. Vasquez-Landaver,

527 F.3d 798 (9th Cir, 2008) occ sessesceeeneseseeeneeersseescsaseereerensesesssersenensaneneneercarsseitescenessegees il
United States v. Warner,

971 F.2d 1189 (6th Cir, 1992) oe eccceeessesneseeneseeeeersesseaisanenessasnesssrseaserearerasenennerisassnssseaeasesseees 3
Zafira v. United States,

506 U.S. 534 (1993) ..ccccccccseesessesnsesessesseevenerscessssnenessescesvssecessesneassnasiarsceesesaneassenersentericersasisssaseeeensseesy 3

STATUTES

QB US.C. § 51S cccccccccesscsesseesesseeeeesenssssveseasssesesnsasserseescassesessccassieassesirsnesseaceeestmeasesrrcestssateeteneesenenness 1,19

GOV. SUPP, BRIEF
18-CR-00258 EJD tii

 

 
oO CS ND

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 975 Filed 08/28/21 Page 5 of 23

i

INTRODUCTION

During the hearing on February 10, 2020—after seven months of careful planning and
coordination—Defendants switched their theory for obtaining severance. Why? Because the
government’s opposition, the declaration of Dr. Renee Binder, and the very exhibits that Holmes
provided to her own expert—presumably the best evidence she had to support her Rule 12.2(b)
defense—revealed that Holmes did not have a viable Rule 12.2(b) defense. Now Holmes’s counsel
argues that the Court should grant Balwani’s motion to sever immediately, before proceeding with the
Rule 12.2(b) process and before hearing from Dr. Mechanic, based entirely on ex parte proffers.
Defendants’ new strategy raises critical questions: Why is Holmes so afraid of the Court considering
her defense in its entirety rather than in the piecemeal fashion that she has presented it for obtaining
severance? What possible interest does Holmes have in rushing the Court to sever in order to protect
Balwani’s trial rights? Does Holmes actually intend to pursue her Rule 12.2(b) defense, submit herself
to a government examination, and provide Dr. Mechanic’s full report and findings after obtaining
severance? Or, if Defendants are successful, will Holmes have an entirely different defense a year from
now?

What is clear is that Defendants do not want the Court to hear from Dr. Mechanic. Instead, they
want the Court to decide severance in a vacuum. The Court should decline to make such a critical case
decision based on this record. There is a real possibility that Dr. Mechanic’s testimony would be fatal to
Holmes’s ability to admit any fact witness testimony in support of her mens rea defense. Dr. Mechanic

interviewed all of the potential Rule 12.2(b) witnesses as part of her evaluation, and [I

ES Ee ee 6 22 this Court should

exclude them. Most critically, if Dr. Mechanic cannot state how Holmes’s allegations against Balwani
undermined her mens rea to commit wire fraud, then the Court should exclude the entire Rule 12.2(b)
Ht

Hf

GOV, SUPP. BRIEF
18-CR-00258 EJD I

 
10
11
“12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 975 Filed 08/28/21 Page 6 of 23
(

\

defense.! Defendants should not be permitted to rush the Court to judgment on severance in order to
avoid an airing out of their failed Rule 12.2(b) defense. That would be an inyustice.

Without Dr. Mechanic’s testimony connecting Holmes’s experience of intimate partner abuse
(IPA) with her purported mental disorders at the time of the offense, none of the fact witness testimony
about Balwani’s abuse is relevant. The law does not support a mens rea defense based solely on fact
witness testimony of sexual and emotional abuse absent some connection between the abuse and
defendant’s mental state at the time of the offense. See, e.g., United States v. Gonzalez, 599 F. App’x
727 (9th Cir. 2015); United States v. Haischer, 780 F.3d 1277, 1282 (9th Cir. 2015). In almost every
case, this type of defense will require expert testimony. Even in Haischer, the most helpful case for
Holmes’s fact-witness argument, the defendant noticed a Rule 12.2(b) defense on remand and presented
testimony from her expert psychologist during her retrial. The other cases on which Defendants rely
either fail to address threshold admissibility questions and merely stand for the general proposition that
fact witness testimony may support a mens rea defense, or address the admissibility of Battered
Women’s Syndrome (BWS) evidence as part of a duress defense and are therefore inapplicable here.

The Court should decline to rush to judgment on severance before considering the admissibility
of Holmes’s Rule 12.2(b) defense. Instead, it should order the schedule set forth during the F ebruary 10,
2020, hearing.

RELEVANT FACTS

1. Holmes Proffer

The government assumes for the sake of argument that Holmes has submitted an ex parte proffer
stating the allegations set forth in Dr. Mechanic’s declaration. (See Amended Mechanic Decl. at 11-13.)
i
if

 

! Defendant Holmes has repeatedly argued that the only reason the Court does not have this
information is because Dr. Mechanic’s declaration for her motion to sever only covered Holmes’s
current mental state. But when the Court ordered Holmes to supplement Dr. Mechanic’s declaration
with anything—even a paragraph—supporting her Rule 12.2(b) defense, she could not. Notably,
counsel for Holmes has never asserted in any of their many filings on this issue nor during the two
hearings that Dr. Mechanic can, in fact, testify that Holmes’s experience of IPV and resulting PTSD,
depression, and anxiety undermined her ability to form the mens rea to commit wire fraud.

GOV. SUPP. BRIEF
18-CR-00258 EID 2

 

 
Go ee ND

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 975 Filed 08/28/21 Page 7 of 23

Il. Family Member Proffers

Since Dr. Mechanic did not include any statements from Holmes’s family members in her
amended declaration, the government presumes that Holmes’s parents and brother cannot corroborate
Holmes’s specific allegations of sexual and physical abuse. Thus, the government assumes for the sake
of argument that the family members’ testimony will encompass more general observations about
Holmes’s demeanor over the relevant time period, that they observed Balwani and Holmes fighting and
that Holmes seemed affected by it, and even appeared depressed.

ARGUMENT

I. The Court Need Only Consider the Allegations of Sexual Abuse in Deciding Severance

As an initia at,
Po (Amended Mechanic Decl. at 12-13.) The case law is clear that

severance presents an extraordinary remedy when two co-conspirators are properly joined and is only
warranted when the potential prejudice of a joint trial rises to such a high level that “there is a serious
risk that a joint trial would compromise a specific trial right of one of the defendants, or prevent the jury
from making a reliable judgment about guilt or innocence.” Zafiro v. United States, 506 U.S. 534, 539
(1993). Even trials where one defendant presents evidence of domestic violence suffered at the hands of
her co-defendant will not necessarily require severance. See, e.g., Reay v. Scribner, 369 F. App’x 847,
848-49 (9th Cir. 2010) (holding that denial of defendant’s motion for severance from his co-defendant
wife did not violate his due process rights where wife testified about defendant’s domestic violence).
See also United States y. Breinig, 70 F.3d 850, 853 (6th Cir. 1995) (noting that this was “an exceptional
case” where “its unique facts”—testimony from two psychiatrist and psychologist experts about
Breinig’s infidelities and abuse over the course of the co-defendants’ 24-year marriage—resulted in
“severely and unfairly” prejudicing the defendant).

Co-conspirators often point the finger at each other during trial and make all sorts of accusations
that do not rise to this level. See, e.g., United States v. Angwin, 271 F.3d 786, 795 (9th Cir. 2001),
overruled on other grounds by United States v. Lopez, 484 F.3d 1186 (9th Cir. 2007) (testimony from
one co-defendant about the other co-defendant’s “domineering commands” did not present mutually

GOV, SUPP. BRIEF
18-CR-00258 EJD 3

 
~~) OGSN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 975 Filed 08/28/21 Page 8 of 23
( i

antagonistic defense requiring severance); United States v. Warner, 971 FP 2d 1189, 1196 (6th Cir. 1992)
(“Hostility among defendants or the attempt of one defendant to save himself by inculpating another
does not require that defendants be tried separately.”), Instead, limiting instructions “explaining how
and against whom certain evidence may be considered, can reduce or eliminate any possibility of
prejudice arising from a joint trial.” United States v. Fernandez, 388 F.3d 1199, 1241 (9th Cir. 2004),

Thus, the Court need not consider whether the following potential fact testimony would require
severance: (1) “Mr. Balwani was often physically present in Ms. Holmes’ office”; (2) Balwani acted
generally “controlling” and monitored Holmes’s emails, calls, or texts; (3) “Mr. Balwani was combative
with Ms. Holmes”; and (4) “Ms. Holmes was isolated by Mr. Balwani.” (Balwani Reply at 8 (listing
examples of arguably prejudicial fact witness testimony); Holmes Reply at 2 (same).) Any fact witness
testimony regarding the above conduct—without more—would not require Balwani to be tried
separately. Thus, whether these statements are admissible is immaterial to Balwani’s motion to sever.
I. The Allegations of Sexual Abuse Are Only Relevant If An Expert Testifies

Defendants ask the Court to sever without considering Dr. Mechanic’s testimony and based
solely on the proffered ex parte testimony. But absent Dr. Mechanic’s expert testimony, the most
salacious allegations of sexual abuse are not probative of any material fact and therefore should be
excluded under Rules 401 and 402. Moreover, these allegations are exactly the type of evidence likely
to confuse the issues and mislead the jury, and should therefore also be excluded under Rule 403.
Indeed, among all of the cases the government could find in which a district court grappled with
threshold relevancy questions relating to a defendant’s claims of physical and sexual abuse, none of the
courts admitted testimony about the abuse without either (1) expert testimony showing how the abuse
affected the defendant’s mental state, or (2) some evidence that the abuse could form the basis of a

duress defense.2 Without something more, the testimony failed to survive the Rule 403 balancing test.

 

2 The one specific allegation of physical abuse detailed in Dr. Mechanic’s amended declaration,
Balwani throwing a textbook at Holmes, does not appear to resemble the type of repeated physical
violence that might result in a diagnosis of Battered Women’s Syndrome. Nor does this allegation—
without more context—appear to rise to the level of the domestic violence described in Reay v. Scribner,
369 F. App’x at 848-49, where severance was not required. Finally, it is not clear when or where this
incident occurred and, thus, without more, it is impossible to determine how relevant or prejudicial this
allegation may be.

GOV. SUPP. BRIEF
18-CR-00258 EJD 4

 
wn OB Ow ON

oOo sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 975 Filed 08/28/21 Page 9 of 23
(

In United States v. Gonzalez, for example, the district court considered defendant’s request to
admit her own testimony about her history of horrific physical and sexual abuse to show that she did not
knowingly and willfully participate in the charged crimes of mail and wire fraud, conspiracy to commit
mail and wire fraud, money laundering, and conspiracy to commit money laundering. (Baehr-Jones
Decl., Exh. 1, Defendant’s Motion in Limine, at 8-13.) During the hearing on the motion, the court
noted that the only evidence of the abuse were the defendant’s own statements. (Bachr-Jones Decl,
Exh. 2, Transcript of Motion Hearing at 8.) The court found that the abuse, including repeated sexual
molestations and instances of physical abuse by family members, was not relevant “without some other
connection” to the crime, which the defense did not have. (/d. at 9.) Without an expert to “tie [the
abuse evidence] into this case,” the defense was effectively asking the jurors to act as “amateur
psychologists.” (éd. at 8-9.) The court elaborated:

What you would need is you would need a psychologist to say, okay, I examined
her, she had all these issues, and because of that she would be afraid to ask—a
person in that situation would be afraid to ask questions, would be afraid to say no
to anybody. I don’t know if that’s the case. But you need some type of evidence
like that. You don’t have it.

(id. at 10.) Balanced against the fact that the defendant’s testimony, on its own, lacked probative value,
was the high potential for prejudice:

Furthermore, it is highly, absolutely highly, overwhelmingly prejudicial. It’s a
play to the jury. Let this woman off because she’s had a terrible life. That’s
exactly what I see without any tie-in.... And, you know, it’s a sad situation, but
[the jury] ha[s] to decide this case based not on sadness or emotion.

(Ud. at 9-10, 14.) The court noted that the defense might have been able to show some “tie in” through a
duress defense if Gonzalez had offered any evidence that she had suffered from battered women’s
syndrome, but the defense had not made such a proffer. (id at 23.) Accordingly, the district court held
that the Rule 403 factors “overwhelmingly” weighed against the testimony’s “very little probative
value,” and excluded the defendant’s testimony about her sexual and physical abuse. (id. at 10.)

The Ninth Circuit upheld the district court’s ruling in United States v. Gonzalez, 599 F, App’x
727 (9th Cir, 2015). The court found that the evidence of Gonzalez’s “abusive childhood and other

details of her personal history” was “highly prejudicial.” Jd. at 728. The court further found that the

GOV. SUPP. BRIEF
18-CR-00258 EJD 5

 
9
10
11
12
13
14
15
16
17

19
20

27

28

 

 

Case 5:18-cr-00258-EJD Document 975 Filed 08/28/21 Page 10 of 23

evidence “ha[d] very little, if any, relevance or probative value absent some expert testimony connecting
the past abuse [Gonzalez] suffered to her mental state at the time of the crime.” Jd. But Gonzalez did
not proffer any expert testimony. Jd. “Given the ‘scant’ probative value of the evidence, the district
court properly determined that the danger of unfair prejudice substantially outweighed the probative
value of the evidence in this case.” Jd. (citing United States v. Haischer, 780 F.3d 1277 (9th Cir. 2015)).

Here, just like Gonzalez, the only evidence supporting Holmes’s allegations of sexual abuse at
the hands of Balwani are her own statements.* Just like Gonzalez, without expert testimony tying the
instances of alleged sexual abuse to Holmes’s mental state at the time she committed the fraud, the
testimony has very little, if any, relevance or probative value. And just like Gonzalez, the testimony has
the high probability of prejudicing and misleading the jury, and confusing the issues in the case. The
Ninth Circuit in Gonzalez correctly applied its holding in Haischer: fact witness testimony about abuse
as part of a “mens rea” defense must be connected to the defendant’s mental state at the time of the
offense. Absent this connection, the testimony is inadmissible.

Balwani relies heavily on United States v. Swan, in his motion to sever and supplemental bricf.
But there the district court had some evidence—in addition to the testimony of defendant Carole
Swan-—of the connection between the abuse and its potential relevance at trial.4 Defendant Swan
submitted to the district court the affidavit of Julia Hausman, an employee of an organization called Safe
Voices. (Bachr-Jones Decl., Exh. 3.) Ms. Hausman attested that the abuse Swan described to her was
“indicative of domestic violence battering.” (Jd. at 1.) Ms. Hausman further stated that she believed
Swan was in “significant danger,” and that her extreme fear had prevented her from fleeing her home

earlier. (d.) Swan’s allegations also involved extreme violence: “black eyes, bruised ribs, and clumps

1:12-CR-00027-JAW, 2013 WL 3422022, at *4 (D. Me. July 8, 2013). Based on this evidence and the

 

4 Balwani misquotes the opinion in Swan, seemingly attributing to the district court what was
actually the government’s assertion, summarized by the district court, that Swan “failed to produce any
documents confirming that she is a victim of domestic abuse.” (Balwani Reply at 4.)

GOV. SUPP. BRIEF
18-CR-00258 EJD 6

 
oOo nN DN

Xo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 9:18-cr-00258-EJD Document 975 Filed 08/28/21 Page 11 of 23

proffers of defense counsel, the district court could have reasonably concluded that defendant Swan
might be able to raise a duress defense during trial.

Here, of course, Holmes does not allege severe physical abuse and is not raising a duress defense
0 I 1: 527
the Court need not sever out of an abundance of caution that this defense might come in during the trial.

Swan is also a particularly unpersuasive case for Defendants for other reasons. The district court
there granted severance over the government’s skepticism of Swan’s claims of spousal abuse and
suspicion that this was part of a joint defense strategy. Swan, 2013 WL 3422022, at *3,5. During trial,
defendant Swan took the stand and, indeed, lied at length, prompting the district court to apply a two-
level enhancement for obstruction at sentencing:

In the court’s view, the defendant lied repeatedly throughout the course of her
dealings with the judicial process, and the court is, frankly, reluctant to go on and
isolate out each of these lies, hold them up, examine them under Dunnigan and
recite the elements because I, frankly, do not want to embarrass the defendant any
more than her situation calls for. ...

(Baehr-Jones Decl., Exh. 4 at 14.) The court further noted in a post-trial order on her motion for bail:
“(The government] states that her ‘perjury during these criminal proceedings was pervasive, a fact her
counsel conceded at sentencing and that resulted in an obstruction of justice enhancement.’” (Jd, Exh. 5
at 5 (emphasis added).) If anything, Swan is a cautionary tale about granting severance based solely on
one co-conspirator’s claims of abuse.

In Breinig, another case on which Defendants rely, expert testimony provided the tie between the
allegations of abuse and the defendant’s mental state. There, an expert psychiatrist and an expert
psychologist both testified during the trial about the diminished capacity of Breinig’s former wife and
co-defendant, Joan Moore. Breinig, 70 F.3d at 852. Specifically, they testified about “Moore’s mental
instability; to her extreme insecurities; to her suicidal tendencies; to Breinig’s infidelities; and to
Moore's low self-esteem,” and how this created in her an “extreme dependence on Breinig.” Id. One of
the experts had even treated Moore several years before the trial. id. The district court docket also
shows that Moore underwent a competency evaluation shortly before trial. Thus, the district court bad

extensive expert evidence before it prior to trial, and prior to deciding severance, regarding Moore’s

GOV, SUPP. BRIEF
18-CR-00258 EJD 7

 
10
1]
12
13
14
15
16
17
18
19
20
at
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 975 Filed 08/28/21 Page 12 of 23

i \

mental health condition. That factual record is dramatically different from what is before the Court here.
Breinig also provides no support for the argument that a defendant’s own testimony about physical and
sexual abuse by her co-defendant-——absent any expert opinion—is admissible as part of a mens rea
defense. To the contrary, the record in Breinig shows a defense based entirely on expert testimony.
Finally, even Haischer—the best case for Holmes’s argument that fact witness testimony alone
can support her mens rea defense—shows that this theoretical proposition has limited practical
application. In Haischer, the district court conducted an evidentiary hearing before the first trial to
determine whether Haischer could make a prima facia showing for a duress defense. The court allowed
in witness testimony in support of this defense, but excluded other evidence of the abuse. During trial,
the defense abandoned the duress defense, and attempted to admit the abuse evidence in support of a
mens rea defense. The district court then excluded the evidence. On appeal, the Ninth Circuit reversed
the district court’s decision to exclude the evidence of abuse, holding that “[a|lthough the evidence of
abuse was less probative of Haischer’s lack of knowledge or intent than it was of Haischer’s potential
duress defense, the evidence was not so minimally probative that it was proper to exclude it entirely.”
United States v. Haischer, 780 F.3d 1277, 1282 (9th Cir. 2015). There, though, the fact witness
testimony itself connected the abuse to the defendant’s mental state at the time of the offense, since a
third-party witness saw Haischer signing the fraudulent documents while her abuser and co-conspirator
withheld medical treatment for her broken leg. fd. at 1280. Haischer therefore presents a highly
unusual set of facts where the fact witness testimony, on its own, was directly relevant. It is an outlier.°
But, even in Haischer, the Ninth Circuit’s opinion served to outline a theoretical defense and not
the defense Haischer actually presented during her retrial. On remand, Haischer did not rely solely on
fact witnesses to present her mens rea defense. Instead, she noticed a defense expert pursuant to Rule
12.2(b), and presented testimony from an expert psychologist during trial. Thus, even though a fact-
witness mens rea defense based on abuse may exist in theory, the government could find no examples

where a defendant had actually advanced such a defense at trial,

 

> Indeed, the government could find no other cases with similar fact patterns, where the fact
witness testimony, on its own, established the connection between the alleged abuse and the defendant’s
mens red.

GOV. SUPP. BRIEF
18-CR-00258 EJD 8

 
oO Co NN DH OH f

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 975 Filed 08/28/21 Page 13 of 23

{

This makes sense since the power of this kind of psychiatric expert testimony is precisely what
prompted Congress to limit its admissibility in the IDRA. It is far more powerful for an apparently
neutral expert to explain to a jury how a defendant’s mental state may have affected her mens rea than
for a defendant’s family member to testify that she looked depressed. That is why Holmes is not asking
this Court to admit only fact witnesses, but has noticed a Rule 12.2(b) defense.

Aside from the above cases, Holmes relies on two appellate court cases that stand for the general
proposition that fact witnesses may also be admissible as part of a mens rea defense. (See Holmes
Reply at 4 (citing United States v. Brown, 880 F.2d 1012, 1017 (9th Cir. 1989); United States v.
Childress, 58 F.3d 693, 729 (D.C. Cir. 1995)).) But because these are appellate courts sitting in review,
their decisions do not address threshold relevancy questions under Rule 401 and 403 for specific pieces
of evidence or testimony. See, e.g., Childress, 58 F.3d at 729 (“[T]he district court can only make a
final determination about the probity of the evidence after further inquiry and voir dire of the expert.”).
In fact, in both cases, the courts remanded for the district courts to make these threshold admissibility
decisions.

The government does not dispute that, as a general matter, fact witness testimony can be
admitted absent expert testimony to support a mens rea defense. But fact witness testimony about a
defendant’s mental state can run the gamut: there is obviously a big difference between statements from
a defendant’s family members that a defendant seemed depressed and out-of-sorts at the time of the
offense, which has minimal probative value and minimal prejudicial effect, and a defendant’s own
testimony about ey 22s removed from the offense, which
has little to no value and a high likelihood of prejudicing the jury. The relevant questions here, then, are
(1) whether each statement of proffered fact witness testimony is, on its own, probative of Holmes’s
ability to form the intent to deceive, and (2) if so, whether that probative value is outweighed by Rule
403 concerns. To answer these questions, the Court needs to consider Dr. Mechanic’s findings and

conduct a Daubert hearing.

 

6 To be clear, this is a statement-by-statement analysis. It may be that some fact witness
testimony from Holmes’s family members has minimal probative value, but also little chance of raising
Rule 403 concerns. Thus, this testimony might be admissible. Of course, there would be little need to
sever the trial based on such testimony.

GOV. SUPP. BRIEF
18-CR-00258 EJD 9

 
co Ob OS SN DH

1]
12

14
15
16
17
18
19
20
21
22
23
24
25
26
27

Case 5:18-cr-00258-EJD Document 975 Filed 08/28/21 Page 14 of 23

Defendant Holmes noticed a Rule 12.2(b) defense after being evaluated by a forensic
psychologist. Thus, this is not a case where she will rely solely on fact witness testimony to put on her
mens rea defense.’ It is therefore impossible for the Court to consider admissibility of the fact witness
testimony without considering whether the Rule 12.2(b) defense as a whole is admissible. There is a
distinct possibility that after a Daubert hearing, the Court will exclude Dr. Mechanic’s testimony and
find that none of the fact witnesses whom she interviewed can provide relevant testimony about

Holmes’s ability to form the intent to deceive. As the government set forth in its opposition, the

Rn! (See iso Binder Decl. 4¥ 9-13, 20-33.)
Moreover, a mens rea defense in the context of a years-long fraud case is incredibly hard to raise, since
it is highly unlikely that a defendant will be so impaired that she will fail to comprehend the nature of
her actions over the course of years. See, ¢.g., United States v. Mezvinsky, 206 F. Supp. 2d 661, 672
n.13 (E.D. Pa. 2002) (noting that no court in any reported decision had upheld a mens rea defense when
the criminal activity spanned more than a week), United States v. Andrews, 811 F. Supp. 2d 1158, 1176
(E.D. Pa. 2011) (“Her alleged scheme to defraud spanned more than four years, and all experts
recognize that her condition did not persist uninterrupted during this time period.”). The Daubert
hearing will therefore not only determine whether Dr. Mechanic’s testimony is admitted, but will also
decide whether the fact witness testimony is relevant and admissible. Critically, if Dr. Mechanic opines
that Holmes’s experience of IPA did not negate her ability to form the mens rea to commit wire fraud,
then the Court should exclude the entire defense.

The Court should not consider fact witness testimony in a piecemeal fashion, while the defense
keeps the Court in the dark about what Dr. Mechanic might say. What if Dr. Mechanic testifies that -
none of the family members’ statements informed her diagnosis of Holmes’s mental conditions? What
if Dr. Mechanic testifies that a particular lay observation does not support the conclusion that Holmes’s

mental state at the time of the offense was so impaired she could not form intent to deceive? Finally,

7 Counsel for Holmes repeated at the February 10, 2020, hearing that there would be some expert

 

 

testimony presented as part of Holmes’s mens rea defense.

 

GOV. SUPP. BRIEF
18-CR-00258 EJD 10

 

 
=

~l ota

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 9:18-cr-00258-EJD Document 975 Filed 08/28/21 Page 15 of 23

what if Dr. Mechanic testifies that Holmes’s mental state at the time of the offense was not so impaired
as to affect her ability to understand the nature of her circumstances or the wrongfulness of her actions?
If so, then the entire Rule 12.2(b) defense, including the fact witness testimony and including the most
salacious allegations against Balwani, would be properly excluded. The Court should decline to be
rushed to sever these defendants as part of what is now clearly a joint defense strategy.”

I. Holmes Cannot State a Duress Defense and the BWS Cases Are Therefore Inapplicable

The remainder of the cases on which Holmes and Balwani rely in their Reply briefs are
inapplicable because they address expert testimony admitted in support of duress defenses. (Holmes
Reply at 3; Balwani Reply at 5.) Holmes cites these cases in support of admitting expert testimony “to
contextualize and address common misconceptions about abusive relationships,” but fails to set forth the
threshold test for the admissibility of such testimony: the three-element prima facie showing necessary
to admit a duress defense. See United States v. Vasquez-Landaver, 527 F.3d 798, 802 (9th Cir. 2008)
(setting forth the standard for admitting a duress defense).

In United States v. Lopez, 913 F.3d 807 (9th Cir. 2019), for instance, the Ninth Circuit held that
expert testimony regarding Battered Women’s Syndrome (BWS) may be relevant as part of a duress
defense. The court first reiterated, though, the well-established test for a duress defense: “In order to
establish the defense, a defendant bears the burden of proving three elements by a preponderance of the
evidence: (1) she was under an immediate threat of death or serious bodily injury, (2) she had a well
grounded fear that the threat would be carried out, and (3) she had no reasonable opportunity to escape.”
id. at 813 (internal quotations and alterations omitted). The court then held that evidence of BWS could
be admitted to provide context to whether a reasonable defendant in the same particular circumstances
would have a well-grounded fear of the threat and would reasonably believe that she had no reasonably
opportunity to escape. Jd. at 819-24. Thus, expert testimony on BWS may—depending on the trial

if

 

° The government detailed in its opposition how counsel for Holmes appeared to coordinate the
severance motions with counsel for Balwani in their September 18, 2019, letter. After the government
filed its opposition, Holmes filed a reply in support of Ba/wani’s motion to sever. Finally, if there were
any doubt that this was a joint defense strategy before the February 10, 2020, hearing, it was clear when
Holmes’s lead counsel argued strenuously in support of Bafwani’s motion to sever that these motions
were part of a joint strategy.

GOY. SUPP. BRIEF
18-CR-00258 EID 11

 

 

 
10
ll
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

 

Case 9:18-cr-00258-EJD Document 975 Filed 08/28/21 Page 16 of 23

i

court’s decisions regarding the proper scope—be admissible in support of the second two elements of
the duress defense. /d. at 826.

Similarly, in United States v. Nwoye, 824 F.3d 1129 (D.C. Cir. 2016)}—another case Holmes
cites—the D.C. Circuit considered whether expert testimony on BWS should have been admitted in
support of the defendant’s duress defense, Again, the court began with the test for a duress defense. In
the D.C. Circuit, the test requires the defendant produce sufficient evidence to establish “(i) that she
acted under an unlawful threat of imminent death or serious bodily injury, and (ii) that there was no
reasonable, legal alternative to committing the crime.” Jd. at 1135 (internal quotations omitted). ‘The
court then went on to evaluate whether the testimony was reliable and relevant. The court held that
expert testimony regarding BWS could assist in evaluating the objective reasonableness of the first
prong of duress, “the imminent harm prong,” and the second prong, “the no-reasonable alternative
prong.” Id. at 1137-38. The court noted that this holding was supported by other courts that found this
type of expert testimony on BWS admissible in the context of self-defense. Jd. at 1138,

Lopez and Nwoye are inapplicable here for a number of reasons. First, Holmes does not assert
she suffered from BWS. Dr. Mechanic opines in her declaration that Holmes experienced intimate
partner abuse (IPA), not BWS.'° (Amended Mechanic Decl. at 13-14.) BWS is defined in the case law
as “severe, repeated domestic abuse” in which “repeated beatings diminish the battered woman’s
motivation to respond and instill in her a negative belief about the effectiveness of her actions.” Lopez,
913 F.3d at 816 (internal quotations and citations omitted). Victims who suffer from BWS “face
significant impediments to leaving abusive relationships” because they “risk a retaliatory escalation in
violence against themselves or those close to them.” Nwoye, 824 F.3d at 1137-38 (citing Mary Ann
Dutton, Validity of “Battered Woman Syndrome” in Criminal Cases Involving Battered Women, in
DEPARTMENT OF JUSTICE, ET AL., THE VALIDITY AND USE OF EVIDENCE CONCERNING BATTERING AND
17S EFFECTS IN CRIMINAL TRIALS pt. I, at 14-15 (1996). In contrast, Dr. Mechanic describes IPA as

“fyndamentally about control, not physical violence.” (Amended Mechanic Decl. at 8.) Dr. Mechanic

 

10 BWS is a subcategory of Posttraumatic Stress Disorder, which may develop in victims of IPA,
but has its own set of diagnostic criteria. See Lenore Walker, Battered Woman Syndrome, PSYCHIATRIC

Times, available at: https://www.psychiatrictimes.com/trauma-and-violence/battered-woman-syndrome.

GOV. SUPP. BRIEF
18-CR-00258 EJD 12

 

 
10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 9:18-cr-00258-EJD Document 975 Filed 08/28/21 Page 17 of 23

1 A

only references one specific example of reported physical abuse between Balwani and Holmes. (Ud. at
13.) Her evaluation instead focuses on the “emotional abuse and control tactics” that “were a hallmark
of the relationship.” (/d.)

Second, Holmes is not asserting a duress defense—nor could she based on the allegations
outlined in Dr. Mechanic’s declaration. Her self-reported allegations of abuse do not establish (1) that
she was under an immediate threat of death or serious bodily injury, (2) that she had a well grounded
fear that the threat would be carried out, nor (3) that she had no reasonable opportunity to escape. Lopez
and Nwoye specifically addressed BWS in the context of duress, setting forth how this type of physical
abuse might affect a victim’s perception of violent, physical threats and her ability to leave the abuser,
and therefore might be relevant to a fact-finder evaluating the elements of a duress defense. See
generally Lopez, 913 F.3d at 819-24; Nwoye, 824 F.3d at 1135-38. Buta duress defense is entirely
different from the defense Holmes secks to present—that PTSD, depression, and anxiety resulting from
IPA undermined her mens rea to commit wire fraud. Neither Lopez nor Nwoye addressed the
admissibility of expert testimony about BWS in support of a mens rea or Rule 12.2(b) defense. Nor did
these cases address the admissibility of fact witness testimony. Thus, neither case provides any support
for Holmes’s current assertion that her own allegations of abuse against Balwani are admissible in
support of her mens rea defense regardless of whether the Court admits expert testimony.

What is revealing, though, in both the Lopez and Nwoye opinions is the careful analysis each
court undertook to consider whether, and specifically how, the challenged expert testimony may be
relevant. Holmes cites these cases for the general proposition that expert testimony about abuse is
helpful to “contextualize and address common misconceptions.” (Hotmes Reply at 3.) But these
opinions actually stand for a much different conclusion: expert testimony on BWS—like all expert
testimony—should be considered carefully in the context of the specific issue for which it is being
offered to determine whether it is reliable and relevant. See Nwoye, 824 F.3d at 1136 (“For expert
testimony to be admissible in federal court, it must be both reliable and relevant.”) (citing Fed. R. Evid.
702; Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579, 589 (1993)). In the duress context,
expert testimony about BWS describes specifically why a defendant may reasonably fear her abuser’s
threats and believe she has no opportunity to escape, and therefore is relevant to material issues of the

GOV. SUPP. BRIEF
18-CR-00258 EJD 13

 
pf

Oo So SN OH

10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 975 Filed 08/28/21 Page 18 of 23

defense. Holmes’s standard for admitting IPA testimony, in contrast, would effectively swallow this
entire defense. Any defendant—no matter whether he or she had met the three-part test for admitting a
duress defense——could admit expert testimony on BWS as part of an expansive mens rea defense. This
would render meaningless the careful analysis of the Ninth Circuit in Lopez describing how this expert
testimony may be relevant. This cannot be the standard. The Court should decline to skip over the
threshold admissibility inquiry here in Defendants’ rush to sever.

Holmes’s counsel has repeatedly asserted she is not presenting a duress defense. Therefore, none
of the duress cases provides a basis for admitting her expert testimony in support of her Rule 12.2(b)
defense. And these cases certainly do not support her theory that the Court should sever now based
solely on fact witness proffers.

IV. The Court Should Not Permit Holmes to Testify About the Sexual Abuse Allegations If
This Testimony Is Not Relevant

Counsel for Holmes has repeatedly cited Holmes’s Fifth and Sixth Amendment rights to testify
in her defense in arguing that the Court should decide Balwani’s severance motion now, based solely on
her proffer, But this blanket assertion of a defendant’s rights has nothing to do with whether her
testimony is admissible under the law. Even a defendant’s right to testify has limits.

In United States v. Moreno, for instance, the Ninth Circuit upheld the district court’s exclusion of
the defendant’s testimony about his own mental state. 102 F.3d 994 (9th Cir. 1996). At trial, defendant
Moreno attempted to admit his own testimony about gang compulsion or coercion to prove the absence
of criminal mens rea. Id. at 996. The district court excluded Moreno’s testimony, finding that he had
failed to present prima facie evidence of duress in his proffer of evidence, and that the crime of
possession with intent to distribute cocaine base did not contain a mens rea element. id. at 996-97, On
appeal, the Ninth Circuit affirmed, holding that Moreno had “failed to demonstrate that he did not have
the opportunity to escape the threatened harm,” and the district court therefore did not err in excluding
the duress defense. [d. at 997-98.

The court went on, though, to analyze whether Moreno nevertheless had a constitutional right to
testify in his own defense. Jd.at 998-99. The court held that he did not. Id. “The constitutional right to
testify is not absolute,” the court explained. Jd. at 998. The right is limited to “relevant testimony,” and

GOV. SUPP. BRIEF
18-CR-00258 EJD 14

 
ao ND

SO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 975 Filed 08/28/21 Page 19 of 23

“may, in appropriate cases, bow to accommodate other legitimate interests in the criminal trial process.”
Id. (quoting Rock v. Arkansas, 483 U.S. 44, 55 (1987)) (internal quotation marks omitted). “Without
question, the Government has a legitimate interest in excluding evidence which is not relevant or is
confusing under Rule 402 and Rule 403 of the Federal Rules of Evidence.” Jd The court concluded
that “[w]hile the constitutional right to testify permits a defendant to choose whether or not to take the
witness stand, it does not authorize a defendant to present irrelevant testimony.” /d, at 999. See also
United States v. Dorrell, 758 F.2d 427, 430 (9th Cir. 1985) (holding that if the evidence does not support
a defense as a matter of law, “the trial court should exclude the defense and the evidence offered in
support”); United States v. Alicea, 837 F.2d 103, 107 (2d Cir.1988) (holding there was no violation of
the right to testify where the trial court excludes the evidence of a duress defense that fails as a matter of
law).

Here too, if the Court finds, after holding a Daubert hearing, that Dr. Mechanic’s testimony does
not support Holmes’s proposed Rule 12.2(b) defense, and that Holmes’s allegations of abuse against
Balwani therefore have very little, if any, probative value, the Court can and should exclude her
testimony about the alleged abuse. Holmes does not have a constitutional right to take the stand and
testify about whatever she wants. The rules of evidence govern her testimony just like they govern
every other witness’s testimony. The Court should therefore decline to rush to judgment on severance
simply because Holmes’s counsel asserts she has a constitutional right to testify. The Daubert hearing
will determine the scope of her admissible testimony.

Vv. Even if Holmes Testifies to the Most Serious Allegations, the Prejudice to Balwani Will be
Minimal Because Overwhelming Evidence Will Impeach Her

The Court’s analysis for purposes of severance, though, does not end with the question of
admissibility. Even assuming arguendo that the two most serious allegations will be admitted at trial,
the question for the Court is then whether these allegations, with a proper limiting instruction, would so
prejudice Balwani that he would be denied his right to a fair trial. F ernandez, 388 F.3d at 1241 ([A]
district court’s careful and frequent limiting instructions to the jury, explaining how and against whom
certain evidence may be considered, can reduce or eliminate any possibility of prejudice arising from a
joint trial.”); United States v. Joetzki, 952 F.2d 1090, 1094 (9th Cir. 1991) (A defendant seeking

GOV. SUPP. BRIEF
18-CR-06258 EJD 15

 

 
Ww

sD

 

 

Case 5:18-cr-00258-EJD Document 975 Filed 08/28/21 Page 20 of 23

severance based on the ‘spillover’ effect of evidence admitted against a co-defendant must also
demonstrate the insufficiency of limiting instructions given by the judge.”).

The potential prejudice of Holmes’s testimony depends not only on the words that come out of

her mouth, but also on the effectiveness of her testimony. Be

 

 

ees will tend to impeach her claims that
Balwani controlled her actions, abused her emotionally, and diminished her ability to deceive the
ee government also expects to confront

Holmes with the many video recordings of her cogently and intelligently presenting on Theranos during
the time of the fraud. In these videos, Holmes comes across as a highly functioning and articulate
individual who is aware of her actions, shows remorse when she realizes it would benefit her, and acts
deliberately and intentionally. This evidence directly contradicts her claim that she could not form the
requisite intent. The jury will be able to judge Holmes’s mental condition for themselves.

After the government’s cross-examination, it is quite possible that rather than prejudicing
Balwani, Holmes’s testimony could serve the opposite end. If the jury believes that Holmes’s testimony
is misleading and self-serving, they may well have sympathy for Balwani and discount Holmes’s
allegations. The jury may consider her claims of abuse to be an attempt to shift the blame, and therefore
may ultimately view her as more culpable than Balwani. At the very least, the potential prejudice to
Balwani of Holmes’s testimony will be much reduced.

The Court must consider the most salacious allegations as part of the entire evidence in the case.
Reay, 369 F. App’x at 84849 (considering the prejudice of the co-defendant’s domestic violence
testimony in the context of the strong evidence in the case and the court’s limiting instruction).
Considering Holmes’s allegations in context, her testimony—on its own—would not deny Balwani his
right to a fair trial.

Hf

GOV, SUPP. BRIEF
18-CR-00258 EJD 16

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 975 Filed 08/28/21 Page 21 of 23

4

VI. ‘The Court Should Not Hold the Rule 12.2(b) Schedule In Abeyance

The Court should decline Holmes’s request to hold in abeyance the Rule 12.2(b) schedule.
Regardless of the Court’s ultimate holding on severance, the government anticipates that this process
will take time and, as counsel for Holmes indicated during the February 10, 2020, hearing, will likely
require additional litigation. There is no reason to wait to begin this process. If the process begins now,
even a contested Rule 12.2(b) process should not disrupt the current trial date.

Holmes’s strenuous objections to the Rule 12.2(b) schedule also raise serious questions about her
motives: Why is Holmes so resistant to moving forward with the Rule 12.2(b) defense that she herself
noticed? If severance is granted, will she withdraw her notice a year from now and avoid ever having to
submit to a government examination? A joint defense strategy to obtain severance now should not be
the basis to hold in abeyance a reasonable schedule for completing the Rule 12.2(b) process. The Court
should decline to delay this process any further.

VII. Empaneling Dual Juries Is a Practical Solution—Even in Complex White Collar Cases

Finally, Defendant Balwani suggests in his Reply that dual juries are not used in white collar
cases ot in complex cases. This is incorrect. In United States v. Lewis, 716 F.2d 16, 19-20 (D.C, Cir.
1983), for example, the D.C. Circuit approved the use of dual juries in a bribery public corruption case.
In United States v. Rimar, 558 F.2d 1271 (6th Cir. 1977), the Sixth Circuit upheld a highly complex use
of dual juries to try four defendants, two of whom were tried before the dual juries, and two of whom
were tried before the judge who sat as trier of fact. Though complex, the court held this did not create
“an atmosphere so confusing as to deprive [defendants] of a fair trial.” id. at 1273. No court has limited
the use of dual juries to trials of violent crimes, nor would such a limitation make any analytical sense.

It is not the length of a case, nor the subject matter, that renders the use of dual juries more or
less difficult. Procedurally, the difficulty of dual juries arises from how many times one of the juries
may need to be removed during the presentation of the evidence. In a case with numerous inadmissible
Bruton statements, where one jury may need to be removed repeatedly during the government’s case-in-
chief, this can present logistical hurdles and could risk exposing one jury improperly to the Bruton
statements.
if

GOV, SUPP. BRIEF
18-CR-00258 EID 17

 
me wi Nh

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 975 Filed 08/28/21 Page 22 of 23

\

The logistics here, in contrast, would be relatively simple. The government does not anticipate
that either jury would need to be excused from any part of the government’s case. None of the
government’s expected witnesses are expected to testify about arguably prejudicial instances of Balwani
physically or sexually abusing Holmes, Nor does the government anticipate Holmes would be able to
establish a foundation for asking questions that could raise these allegations of abuse on cross-
examination. The juries would only be excused from the other defendant’s defense case, which should
not result in that lengthy of a delay and would be relatively straightforward. This is one of those cases
where “the use of dual juries can actually palliate, rather than exacerbate, the risks of a joint trial.”
Lambright v. Stewart, 191 F.3d 1181, 1186 (9th Cir. 1999), Indeed, “where the main reason for a
severance [is] one specific class of evidence, the use of dual juries can capture both the advantages of a
joint trial and the protections of separate trials.” Jd.

Contrary to Balwani’s assertion, there would be no need to sequester the jury. Balwani has not
presented any survey evidence to show that the venire in the Northern District of California has been
hopelessly tainted by the press coverage surrounding Theranos. The government anticipates that voir
dire will reveal a large number of potential jurors who have little, in any, knowledge of Theranos,
Holmes, or Balwani. There is no reason to conclude that the seated jurors in this case would be unable
to abide by the Court’s instruction not to read or watch any media coverage of the trial. Balwani’s
arguments to the contrary are baseless,

i
if

if

GOV. SUPP. BRIEF
18-CR-00258 EID 18

 
10
iv
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:18-cr-00258-EJD Document 975 Filed 08/28/21 Page 23 of 23

CONCLUSION

On this record, Defendants have failed to show either lay or expert testimony about alleged abuse

will be admitted to any extent necessitating severance. The government therefore asks the Court to

delay ruling on the motions to sever, and instead proceed with the schedule it set forth during the

February 10, 2020, heating. Before deciding severance, the Court should hold a Daubert hearing.

DATED: February 18, 2020

GOV, SUPP. BRIEF
18-CR-00258 EJD

Respectfully submitted,

ADAM A. REEVES

Attorney for the United States,
Acting Under Authority Conferred
By 28 U.S.C. § 515

JEFF-SCHENK

JOHN C, BOSTIC

ROBERT 8. LEACH
VANESSA BAEHR-JONES
Assistant United States Attorneys

 

 
